73 F.3d 373
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Clarence J. NUSS, Plaintiff-Appellant,v.COLORADO NATIONAL BANK, AVCO FINANCIAL SERVICES, Laurence S.Pitcher, DDS, Defendants-Appellees.
No. 95-1048.
United States Court of Appeals, Tenth Circuit.
Jan. 3, 1996.

Before EBEL, McKAY, and LUCERO, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals the district court's dismissal of his amended complaint for failing to set forth a short and plain statement of both his claims and the district court's jurisdiction, as required under Fed.R.Civ.P. 8(a).  See Lone Star Indus., Inc. v. Horman Family Trust, 960 F.2d 917, 922 (10th Cir.1992);  Walden v. Bartlett, 840 F.2d 771, 775 (10th Cir.1988).  Liberally construing the pro se complaint, Walden, 840 F.2d at 775, we agree with the district court that plaintiff's complaint was too rambling and incomprehensible to meet Rule 8(a)'s pleading requirements.  We, therefore, AFFIRM the district court's dismissal.  All pending motions are denied as moot.


3
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470